Case 2:16-cV-02805-|\/|CA-LDW Document 159 Filed 11/19/18 Page 1 of 4 Page|D: 3678

FM, Fr=nh nams, shavers Jacobson up FRIED FRANK

One New York P|aza

New York. New York10004
Tel: +‘|,212.859.8000

Fax: +1_212.859.4000

www.friedfrank.com
Direct Line: +l .2] 2.859.8000
Email: james.wareham@t`riedfrank.com
November 19, 2018

Via ECF

The Honorable Leda Dunn Wettre

U.S. Magistrate Judge

U.S. Distriet Court for the District of New Jersey
Martin Luther King Jr. Federal Building & Conrthouse
50 Walnut Street, Room 2060

Newark. NJ 07102

Re; Carmignac Gesiion, S.A. v. Perrigo Company plc, et al., Civ. No. 2217-cv-
10467-MCA-LDW;
First Manhattan Co. v. Perrigo Company plc, et al., Civ. No. 2:18-cv-0229l-
MCA-LDW;
Manm`ng & Napier Advisors, LLC v. Perrigo Company plc, et aI., Civ. No. 2:18-
cv-00674-MCA-LDW; and
Nationwide Mu!ual Funds, et aI. v. Perrigo Company plc, et al., Civ. No. 2:18-
ev-l$$SZ-MCA-LDW
'l`elephonic Conference on November 28, 2018 in Roofer’s Pension Fund v.
Papa, et al., Civ. No. l6-2805-MCA-LDW

Dear Judge Wettre;

This firm, together with Greenbaum, Rowc, Smith & Davis LLP, represents Defendant
Perrigo Company plc ("Perrigo"’) in all of the above-captioned actions On behalf of our client.
as well as Defendants Joseph C. Papa and .ludy L. Brown (collectively, "Defendants”), we Write
in response to the procedurally and substantively improper November l4, 2018 letters from
Stradley Ronon Stevens & Young LLP on behalf of the opt out plaintiffs in the Nationwide
action and from Seeger Weiss LLP on behalf of the opt out plaintiffs in the Carmignac, First
Manhattan, and Manning actions (collectively. the "Opt Out Plaintiffs’ November 14 Letters”).
The letters for all four opt out plaintiffs arc essentially the same.

There is a telephonic status conference on November 28, 2018 at 3:3() pm in Roofer 's
Pe nsion Fund v. Papa. el al. , and the Stradley Ronon letter has been filed in the Roofer `s action
as well (ECF 154). We write to address several points arising from the ()pt Out Plaintiffs`
November 14 Letters.

New York - Washington ~ London ~ Frankiurt
Fried. Fran|\. Hanis. Shf"rver & Jacobson LLP ls a De|aware Lim'rled Liability Partnerstl`p

1

Case 2:16-cV-02805-|\/|CA-LDW Document 159 Filed 11/19/18 Page 2 of 4 Page|D: 3679

Fried, Frank, Harris, Shriver & .lacohson LLP

llon. Leda Dunn Wettre
November |9, 2018
Page 2

First, as a threshold matter, the plaintiffs in all four opt out actions are also represented
by lawyers from the Kessler Topaz Meltzer & Check, LLP firm (“Kessler Topaz”) who have
been admitted pro hac vice in those actions A representative from Kessler Topaz was present at
the October 24, 2018 Rule 16 Conference in the Roofer 's case at which the Court (i) set the
November 28, 2018 telephonic status conference in Roofer 's and (ii) informed all attendees that
the Court would set deadlines for Lead Plaintiff and the Defendants to submit letters in advance
of that conference concerning discovery disputes The deadlines for submission of those letters
were set forth in the Pretn`al Scheduling Order in the Roo_fér `s case (ECF 149; dated 0ctober 24,
2018). Counsel for the plaintiffs in the opt out actions did not seek permission during or
subsequent to the Rule 16 Conference in the Roofer "s case to tile letters separate and apart from
the letter submitted to the Court by Lead Plaintiff.

Second. and relatedly, Kessler 'l`opaz has participated in each of the meet and confer
sessions (on November 1, 2018 and November 12, 2018) between Lead Plaintiffs and
Defendants and did not raise at either of those meet and confer sessions (or at any other time)
any of the issues set forth in the Opt Out Plaintiffs’ November 14, 2018 Letters. Nor have the
plaintiffs in the four opt out actions raised these issues in written correspondence with
Defendants (or in any other manner) or served document requests separate and apart from the
document requests served by Lead Plaintiffs in the Roofer 's case.l Defendants on November 14
for the very first time learned that the plaintiffs in the four opt out actions believe that their
“pricing pressure allegations” necessitate discovery that goes beyond the discovery relevant to
the Roofer `s case2

A letter to the Court should never be the first time that a party raises a discovery~related
issue. See L. Civ. R. 37.1(a)(1) (“Counsel shall confer to resolve any discovery dispute. Any
such dispute not resolved shall be presented by telephone conference call or letter to the
Magistrate Judge."`). Before the Court addresses the issues described in the Opt Out Plaintiffs’
November 14 Letter_. it should order counsel for the opt out plaintiffs to meet and confer in good
faith with counsel for Defendants.

 

‘ In the Carmignac, Firsl Manhattan, and Manning cases, the parties agreed to "‘treat[] the
requests for production served in the Class Action as if they had also been served in the
Individual Actions” and the plaintiffs agreed “not to serve additional document requests until
after Defendants have made their first production ol` documents in response to the requests
already served on them in the Class Action." Roofer 's Pension Fund v. Papa. et al_, Civ. No.

2: '. 6-cv-02805-MCA-LDW (10/19/2018 Letter from Seeger Weiss; ECF 148). The Nalionwide
plaintiffs were not a. party to that agreement because the Nationwide case was only filed on
Oetober 29, 2018.

2 The four opt out plaintiffs cannot argue that they were surprised to learn that Defendants
took the position that only six specific products in Perrigo`s Generic Rx division were at issue in
the class action. Since Septcmber 7, 2018, when the parties to the Roojér `s class action iiled
their joint Discovery Plan (ECF 142), the opt out plaintiffs have been aware that that was
Defendants’ position

Case 2:16-cV-02805-|\/|CA-LDW Document 159 Filed 11/19/18 Page 3 of 4 Page|D: 3680

Fried, Franlt1 Harris, Shriver & Jacobson LLP

Hc'n. Leda Dunn Wettre
November 19, 2018
Page 3

Third, the claims premised on the "'pricing pressure allegations” described in the Opt Out
Plaintiffs` November 14, 2018 Letters fail as a matter of law. Defendants intend to move to
dismiss those claims, and those motions to dismiss are due tomorrow (November 20).
Ccrrrnignac (ECF 34); First Manhattan (ECF 32); Manning (ECF 33); ;’v"ationwide (ECF 6). If
the motions to dismiss are successful, all of the document requests set forth on the final page of
the Opt Out Plaintiffs’ November 14 Letters will be mooted.

The default rule under the Private Securities Litigation Reforrn Act of 1995 (the
"PSLRA"’) is that "‘all discovery . . . shall be stayed during the pendency of any motion to
dismiss.” Exchange Act § 21D(b)(3)(B); 15 U.S.C. § 78u-4(b)(3)(B). Despite that default rulc.
in the interests of judicial efficiency and for the better coordination of discovery among all the
aciions, Defendants agreed to allow discovery to commence in the four opt out actions even
though Defendants are moving to dismiss those parts of the complaints in those actions that do
not overlap with the allegations in the Roofer `s class action. Defendants further agreed to
include the plaintiffs in the opt out actions in "‘all meaningful discussions between Defendants
and the Class concerning diseovery, including the meet and confer process and discussions
related to scope and parameters and process of electronic discovery"' and to produce to them the
documents produced by Defendants as part of discovery in the class action. Rr)r)j?:'r 's (ECF 148).
Moreover, Defendants did not object when counsel to these opt out plaintiffs sought to
participate in the ()ctober 24 Conference in the Roofer ’s case. Those agreements are turned on
their head should the Defendants now be required to go to the burden of collectingv reviewing,
and producing documents specifically related to the particular allegations that Defendants are
moving to dismiss for failure to state a claim. In the event that Defendants’ motion(s) to dismiss
are denied, Defendants will meet and confer with the plaintiffs in the four opt out actions
concerning what additional discovery. if any. is appropriate

ln sum, the Opt Out Plaintiffs` November 14 Letters are procedurally improper (in
multiple ways) and premature The relief sought should be denied.

Case 2:16-cV-02805-|\/|CA-LDW Document 159 Filed 11/19/18 Page 4 of 4 Page|D: 3681

Fried, Frank, Harris, Shriver & Jacobson LLP

llon. Leda Dunn Wettre
November 19, 2018
Page 4

Should the Court deem this issue an appropriate topic for discussion at the November 28.
2018 telephonic status conference in the Roofer 's case, we will of course be more than willing to

discuss this issue further at that time.
Respectl`ully submitted,

l /`t '/4, l
/,l/ » <»t-'»-»»'~»\
darnes D. Wareham

GR/|§£NBAU BOWE__ SMITH & DAVlS LLP

Alan S. Naar

cc via ECF: Counsel for all parties
17823361

